Exhibit 10.1

Jon S. Corzine

c/o MF Global Holdings Ltd.

717 Fifth Avenue, 9th Floor

New York, NY 10022

August 3, 2010

MF Global Holdings Ltd.

717 Fifth Avenue, 9th Floor

New York, NY 10022

Attn: General Counsel

Dear Laurie:

Reference is made to my employment agreement, dated March 23, 2010 (the
“Agreement”). As of the date hereof, I agree and confirm that, pursuant to
Section 13(g) of the Agreement, Section 9 of the Agreement, which refers to
“Effect of Excise Tax and Limits on Golden Parachute Payments,” shall be deleted
in its entirety and replaced with the following:

 

  “9. Effect of Excise Tax and Limits on Golden Parachute Payments.

(a)    Contingent Reduction of Parachute Payments. If there is a change in
ownership or control of MF Global that would cause any payment or distribution
by any member of the MF Global Group or any other person or entity to you or for
your benefit (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (each, a “Payment”, and
collectively, the “Payments”) to be subject to the excise tax imposed by Section
4999 of the Code (such excise tax, together with any interest or penalties
incurred by you with respect to such excise tax, the “Excise Tax”), then you
will receive the greatest of the following, whichever gives you the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (1) the Payments or (2) one dollar less than the amount of the
Payments that would subject you to the Excise Tax (the “Safe Harbor Amount”). If
a reduction in the Payments is necessary so that the Payments equal the Safe
Harbor Amount and none of the Payments is Nonqualified Deferred Compensation,
then the reduction shall occur in the manner you elect in writing prior to the
date of payment. If any Payment constitutes Nonqualified Deferred Compensation
or if you fail to elect an order, then the Payments to be reduced will be
determined in a manner which has the least economic cost to you and, to the
extent the economic cost is equivalent, will be reduced in the inverse order of
when payment would have been made to you, until the reduction is achieved.

(a)    Determination of the Payments. All determinations required to be made
under this Section 9, including whether and when the Safe Harbor Amount is
required and the amount of the reduction of the Payments and the assumptions to
be utilized in arriving at such determination, shall be made by a certified
public accounting firm designated by MF Global and reasonably acceptable to you
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to MF Global and you within 15 business days of the receipt of notice from
you that there has been a Payment, or such earlier time as is requested by MF



--------------------------------------------------------------------------------

Global. All fees and expenses of the Accounting Firm shall be borne solely by MF
Global. Any determination by the Accounting Firm shall be binding upon MF Global
and you. You shall cooperate with any reasonable requests by the MF Global Group
in connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax.”

As a result of this deletion, I understand that I will no longer be entitled to
a “Gross-Up Payment” as provided for originally in the Agreement. Except as
amended hereby, the Agreement remains in full force and effect.

Very truly yours,

/s/ Jon S. Corzine

Jon S. Corzine

Chief Executive Officer

Accepted and Agreed:

MF GLOBAL HOLDINGS LTD.

 

By:   /s/ Thomas Connolly Name:   Thomas Connolly Title:   Global Head of Human
Resources